           AO_ 44~ (Riv. 11/11) Ariest Wam:nt.




                                                                                                     for~he

                                                                       ·Eastern District ofNorth Carolina ·

                               United States of America
                                          ·v ..                                                        )
                                                                                                       )       · CaseNo •    .5'".[C6   -vvij-      2\\Q-J6,
                                                                                                      .)
                             CHRISTOPHl;:R WILLIAMS.                                                 .-)
                                                                                                      )
                                                                                                      )
                                             Defendant                              . l,      '---


                                                                        .:ARREST WARRANT
          To:       Any authorized law enforcement officer.

                    YOU ~RE COMMANDED to arrest a~d bring before a Un_ited States rna~istrate j_u.dge without. unnecess&y delay
         : (name ofperson lo be arresled)         . CHRISTOPHE.R WILLIAM$ .
          who.is accused of an offense or violation based on the followjng·document filed with the court:
            •                     ,A                                                •            •




         :a·.Jndictment                    0 Superseding Indict_meil.t                  a .Information
          a Probation Violati<;m Petition                 0 Supervised Release Vioiation Petition                              a Violation Notice            o· Order of\he ·court
          This offense is briefly described as follows;
            On or about December 8, 2018; in the Eastern District of North Carolina, the defendant,. Christopher Williams, after having .
           ·been ~onvicted ofa crime punishable by a term of imprisonment exceeding one (1) year, did ·knowingly possess,a firearm
            and ammunition, in and affecting cornm~rce, in violation of 18 lJ.S.C. Section 922(g)(1), 924; did knowingly possess.a •
A,          fiteann in-furtherance of.a drug trafficking crime in violation Of 18 u.s.c. Section 924(c); did knowingly. and intentionally
            posses~ with the intent to distribute a quantity of crack cocaine in violation of 21 U.S.C. Section 841 {a)(1).




          Date:   (4 O~C.                   )(T}r
          City and state:        Raleigh, No.rth Carolina                                                         James E. Gates, United States Magistrate Judge
                                                                                                                                  ~rinled name   and lille

                                                                                            .·&turn·
                    This w~rati.t 1~ receive~:n
          at (cfty and slate)          &Jee
                                          (,b .
                                                           (tJL
                                                           r        _,_,,....=..-=-1-L......4'-l-I-'-"---·,   and the person was arrested on (date)



         '0ate:     · /:;_
                           {
                               /;_9 /J.K .
                                       I
                                                                ·                                                                         1"'F
                                                                                                                               Arr stingofficer'ssignalur_e                 .
            .i
                                                                                                              J. ~·i :taril£ rive_
                                                                                                                                 Printeii name and title          •          •·



                                                                                                                                                                  D~C   2 0 2018.
                                                                                                                                                             PETER A. MOORE, JR., CLE.RK
                                                                                      ofUS1DIST~URT,DEPCLI<.
                               Case 5:19-cr-00010-D Document 11 Filed 12/20/18 Page 1 BY            EDNC
     \
